Title: To Benjamin Franklin from Dumas, 15 January 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
Lahaie 15e. Janv. 1779
Je vois avec une très-grande satisfaction, par les deux honorées vôtres du 7 et 25 xbr., que vous approuvez ma conduite sur ce qui en fait le sujet. J’ai donné un Extrait de toutes les deux à notre Ami: ce qui lui a fait plaisir; surtout de voir que vous désapprouvez le projet. Au surplus, j’ai lieu de croire que ces Messieurs ont & entretiennent toujours quelque vue analogue sur ce sujet: car j’ai été sondé depuis par deux diverses personnes, l’une desquelles a même laissé échapper, que l’un de ces deux Messieurs, & peut-être tous les deux, viendroient faire un tour incognito en ce pays. J’ai répondu de maniere à décourager un tel voyage.

Je vous remercie, Monsieur, de vos bons voeux pour moi, & vous les réciproque de tout mon coeur. Mon bonheur à venir est intimement lié à celui de l’Amérique: qu’elle soit heureuse, je le serai aussi, j’en suis sûr. Vous êtes particulierement interessé dans les joies que vous me souhaittes: car l’une des plus vives serait certainement, Monsieur, de vous voir venir consommer ici mon Ouvrage, & recueillir les acclamations de nos Républicains. Ce sera assurément un beau jour. Je l’attends avec autant de foi, &, Dieu merci, plus de certitude, que les Juifs leur Messie.
J’ai un petit livre de philosophie à vous envoyer; mais j’attends une occasion pour cela.
Je suis avec bien du respect bien sincere, Monsieur Votre très humble & très obéissant serviteur
Dumas
Passy à S. E. M. Franklin &c
 
Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / M. P. des E. U. de l’Amérique / à Passy./.
Notation: Jany. 15. 79.
